Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20    PageID.254   Page 1 of 10




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 LARRY D. CHEATHAM,                                    2:19-cv-10480

                   Plaintiff,               HON. TERRENCE G. BERG

       v.
                                          ORDER MODIFYING IN PART
 HEATHER L. HAYE, D.D.S., et
                                                REPORT AND
 al.,
                                             RECOMMENDATION
                   Defendants.


      This is a prisoner civil rights case filed by Larry D. Cheatham

pursuant to 28 U.S.C. § 1983. Cheatham claims he was denied a

medically necessary liquid diet following surgical removal of three teeth

at the Cooper Street Correctional Facility in Jackson, Michigan. In effect,

Cheatham alleges, this denial forced him to go without food for 11 days,

in violation of his constitutional rights. Cheatham brings claims against

his dentist Defendant Heather L. Haye, D.D.S. and her dental assistant,

Defendant Sue Bidwell, in both their individual and official capacities.

The case is now before the Court because Plaintiff has objected (ECF No.

42) to Magistrate Judge Patricia T. Morris’s Report and Recommendation

of March 24, 2020 (ECF No. 41) which suggested that both Defendant

Haye’s motion to dismiss (ECF No. 25) and Defendant Bidwell’s motion

to dismiss and for summary judgment (ECF No. 34) should be granted.

Haye and Bidwell are the only defendants remaining in the case.
                                      1
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.255   Page 2 of 10




      Having reviewed Cheatham’s objections, the Court finds they have

merit. The Court will therefore modify the Magistrate Judge’s Report and

Recommendation. Defendant Haye’s motion to dismiss will be denied,

and Bidwell’s motion to dismiss and for summary judgment will be
granted in part as to the official-capacity claims but denied as to her

affirmative defense that Cheatham failed to properly exhaust his claims.

                           LEGAL STANDARD
      The law provides that either party may serve and file written

objections “[w]ithin fourteen days after being served with a copy” of a

report and recommendation. 28 U.S.C. § 636(b)(1). The district court will

make a “de novo determination of those portions of the report . . . to which

objection is made.” Id. The district court is not obligated to independently

review parts of the Report and Recommendation to which no objection is
made. See Thomas v. Arn, 474 U.S. 140, 149–52 (1985).

      For objections to a Report and Recommendation to be considered by

the district court, and the issues preserved for appeal, the objections

must be specific. The Sixth Circuit has held that “[a] general objection to

the entirety of the magistrate’s report has the same effect as would a

failure to object.” Howard v. Sec’y of Health and Human Servs., 932 F.2d

505, 509 (6th Cir. 1991). An objection is considered a general objection if

it “fail[s] to identify specific concerns with a magistrate judge’s report.”

McCready v. Kamminga, 113 F. App’x 47, 49 (6th Cir. 2004).


                                      2
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.256   Page 3 of 10




                               DISCUSSION

      The Court has reviewed the Magistrate Judge’s Report and

Recommendation, as well as Cheatham’s objections, the underlying

motions, and relevant case law. Although Cheatham’s objections tend
toward the conclusory—reiterating why he believes his claims against

Haye and Bidwell were meritorious—he does specify particular issues

and makes separate objections to each of the Magistrate Judge’s
recommendations        regarding     Haye’s     and     Bidwell’s    motions.

Consequently, the Court will give Cheatham the benefit of the doubt and

address de novo his issues with the Report and Recommendation.
       I.   Defendant Haye’s motion to dismiss should be denied.
      While recognizing that there is authority on both sides of this issue,

including in support of the Report and Recommendation’s suggested

ruling, the Court will sustain Plaintiff’s objection on the question of
whether Cheatham has failed to allege any physical injury. Section

1997e(e) of Title 42, a provision of the Prison Litigation Reform Act of

1995 (“PLRA”), provides that, “No Federal civil action may be brought by

a prisoner confined in jail, prison, or other correctional facility, for mental

or emotional injury suffered while in custody without a prior showing of

physical injury or the commission of a sexual assault.” Although the
PLRA does not define “physical injury,” the Sixth Circuit has explained

that “even though the physical injury required by § 1997e(e) need not be

significant, it must be more than de minimis for an Eighth Amendment

                                      3
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.257   Page 4 of 10




claim to go forward.” Flanory v. Bonn, 604 F.3d 249, 254 (6th Cir. 2010)

(citations omitted).

      In his objection, Cheatham reiterates that he was deprived of food

for 11 days, causing him to lose eight pounds. Plaintiff contends that
“[s]aid loss of weight represents the physical, and the mental and

emotional agitation” sufficient to state a claim for violation of his Eighth

Amendment rights. ECF No. 42, PageID.236. Courts have consistently
held that § 1997e(e) bars civil rights suits seeking damages for a

constitutional violation where a prisoner suffers “only emotional and

mental injury.” Cox v. Malone, 199 F. Supp. 2d 135, 139 (S.D.N.Y. 2002).

See Braswell v. Corrections Corp. of Am., 419 F. App’x 622 (6th Cir. 2011).

Accordingly, Cheatham’s mental and emotional agitation alone cannot

provide an anchor for his Eighth Amendment claim.
      As of yet, the Sixth Circuit has not provided direct guidance on the

question of whether weight loss can be considered more than a de

minimis physical injury for purposes of the PLRA. Several district courts

have held that weight loss “falls short of establishing serious physical

injury.” Sango v. Aramark, No. 1:15-cv-247, 2015 WL 1632670, at *3

(W.D. Mich. Apr. 13, 2015). See, e.g., Sims v. Caruso, No. 1:11-cv-92, 2011

WL 672232, at *2 (W.D. Mich. Feb. 18, 2011) (finding that weight loss,

standing alone, does not constitute a serious physical injury); Gibson v.

Zavaras, No. 09-cv-02328-WYD-KLM, 2010 WL 3790994, at *7 (D. Colo.

Aug. 10, 2010) (agreeing with defendants that weight loss was
                                      4
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.258   Page 5 of 10




insufficient to demonstrate physical injury under the PLRA); Plasencia

v. California, 29 F. Supp. 2d 1145, 1152 (C.D. Cal. 1998) (“[W]eight loss

is insufficient to constitute a prior physical injury under the PLRA.”).

      But a few other courts in the Southern District of Ohio have found
that “[a]n inmate’s diet and weight loss may, under some circumstances,

constitute an actionable physical injury.” Nelson v. Jackson, No. 2:12-cv-

1167, 2014 WL 4109445, at *15 (S.D. Ohio Aug. 19, 2014) (ultimately
finding on summary judgment that plaintiff’s loss of 32 pounds over a

seven-month period did not constitute a more than de minimis physical

injury); Stepler v. Warden, Hocking Corr. Facility, No. 2:12-cv-1209, 2013

WL 3147953, at *15 (S.D. Ohio June 18, 2013) (R. & R.), adopted by 2014

WL 3459880 (allowing Plaintiff’s First Amendment claim to survive

motion to dismiss where plaintiff did not explicitly allege a physical
injury but said the jail’s kosher meals provided him insufficient calories);

Ward v. Gooch, No. 5:07-CV-389-JMH, 2010 WL 4608292, at *7 (E.D. Ky.

Nov. 5, 2010) (allowing plaintiff’s Eighth Amendment claim to proceed

past summary judgment where he lost 70 pounds because of an allegedly

inadequate medical diet provided by the jail).

      In Cheatham’s case, construing his allegations in the light most

favorable to him, the Court cannot conclude with certainty that he has

failed to allege a physical injury sufficient to survive a motion to dismiss.

See Stepler, 2013 WL 3147953, at *15. At least some courts have found

physical injury based on weight loss alone. Because Sixth Circuit
                                      5
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.259   Page 6 of 10




jurisprudence does not foreclose a finding that weight loss may constitute

a physical injury sufficient to satisfy § 1997e(e), the Court will permit

Plaintiff’s Eighth Amendment claim against Haye to proceed past the

motion to dismiss phase. Accordingly, the Court will modify the
Magistrate Judge’s Report and Recommendation and deny Haye’s motion

to dismiss.

      Although the Court’s decision does not turn on this issue given its
finding that Cheatham has adequately alleged a physical injury, several

circuit courts have held that a prisoner who fails to allege physical injury

may still seek injunctive or declaratory relief under the PLRA, meaning

that § 1997e(e)’s physical-injury requirement applies only to bar recovery

of monetary damages. See, e.g., Thompson v. Carter, 284 F.3d 411, 418

(2d Cir. 2002); Herman v. Holiday, 238 F.3d 660, 665 (5th Cir. 2001);
Davis v. D.C., 158 F.3d 1342, 1346 (D.C. Cir. 1998); Zehner v. Trigg, 133

F.3d 459, 461–62 (7th Cir. 1997). Although the Sixth Circuit has not

squarely addressed the question of whether a prisoner may seek

injunctive or declaratory relief under the PLRA on an alleged Eighth

Amendment violation without first establishing a physical injury, the

Court is persuaded by the authority from these other circuits. Because

Cheatham requests both declaratory and injunctive relief, ECF No. 1,

PageID.1, it is at least plausible under the precedent from these other

circuits that his suit could proceed even if his weight loss was not deemed

a more than de minimis physical injury. Because the alleged deprivation
                                      6
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.260   Page 7 of 10




of food appears, from the face of the Complaint, to have occurred in the

past, however, Cheatham may run into mootness problems if he seeks

only injunctive and declaratory relief.
      II.   Bidwell’s motion to dismiss and for summary judgment
            should be granted in part and denied in part.
      Next, Cheatham argues that the Magistrate Judge was incorrect to

recommend that his official-capacity claims be dismissed under the

Eleventh Amendment’s immunity doctrine, and that summary judgment

be entered in favor of Bidwell based on his purported failure to properly

exhaust administrative remedies. The Court finds the Magistrate Judge
was correct to dismiss Cheatham’s official-capacity claims but will

sustain Plaintiff’s objection to the Report and Recommendation’s

suggestion that Cheatham has not properly exhausted his claims.
Bidwell’s motion to dismiss claims relating to her acting in her official

capacity will therefore be granted. But Bidwell’s motion for summary

judgment based on Cheatham’s alleged failure to exhaust will be denied.
      Cheatham contends that “even though Bidwell is employed by the

State (MDOC) [that] does not make her the State.” ECF No. 42,

PageID.239. But that contention is not correct in the context of Eleventh

Amendment jurisprudence. The Eleventh Amendment bars all suits for

monetary relief against states, including the State of Michigan, and a

state’s departments, among them the Michigan Department of

Corrections. See McCormick v. Miami Univ., 693 F.3d 654, 661 (6th Cir.

                                      7
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.261   Page 8 of 10




2012) (citation omitted). Claims against state employees acting in their

official capacity are generally considered functionally equivalent to those

against the state itself. Cady v. Arenac Cty., 574 F.3d 334, 342 (6th Cir.

2009). As an employee of the State of Michigan, Bidwell is immune from
official-capacity claims under the Eleventh Amendment, meaning she

cannot be sued for damages in her official capacity. See Colvin v. Caruso,

605 F.3d 282, 289 (6th Cir. 2010) (citation omitted). Consequently,
Cheatham’s objection to the Magistrate Judge’s recommendation that his

official-capacity claims be dismissed will accordingly be overruled.

      Concerning exhaustion of administrative remedies, MDOC Policy

Directive 03.02.130, which governs prisoner and parolee grievances,

provides that a grievance “may be rejected” if it “contains multiple

unrelated issues.” ECF No. 34-2, PageID.169. Cheatham’s Eighth
Amendment claim against Bidwell involves her failure to order his

mechanical soft diet following surgical removal of three of his teeth. ECF

No. 1, PageID.2–3 (Compl.). Cheatham filed two grievances in connection

with the events that gave rise to this case. The first grievance complained

that both Haye and Bidwell were responsible for Cheatham not receiving

his mechanical diet following surgery. ECF No. 34-3, PageID.183. The

grievance also claimed that Haye had overruled the oral surgeon’s

prescription that Cheatham take Ultram three times per day for pain. Id.

Cheatham’s second grievance did not specifically mention denial of the

mechanical diet and is therefore not directly relevant to the issue of
                                      8
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20   PageID.262   Page 9 of 10




whether he exhausted administrative remedies. ECF No 34-3,

PageID.188.

      The Court finds that Plaintiff did in fact exhaust his administrative

remedies as to his claim regarding denial of the mechanical soft diet. The
Magistrate Judge determined that Plaintiff, in raising the issues of

denial of medication and denial of the mechanical soft diet in one

grievance “failed to follow the procedure required by the MDOC to
properly exhaust his administrative remedies.” ECF No. 41, PageID.231.

Upon review of the grievance and relevant MDOC policy directive,

however, this Court finds that Cheatham has properly exhausted his

Eighth Amendment claim as to both Bidwell and Haye. The Court does

not agree that the grievance raises “multiple unrelated issues,” as MDOC

employees found at Step I, II, and III of the grievance review and appeal
process (emphasis added). Rather, it raises one claim, namely, that

Cheatham was denied prescribed care in the wake of his oral surgery. See

LaFountain v. Martin, 334 F. App’x 738, 741 (6th Cir. 2009)

(unpublished) (determining that prisoner grievance did not raise

“multiple unrelated issues,” as grievance coordinator found, but in fact

raised one claim involving retaliation for grievance-filing). The issues of

Cheatham being denied medication, and denied a mechanical diet are not

“unrelated.” Both involve the course of post-surgery care following

removal of some of Cheatham’s teeth.


                                      9
Case 2:19-cv-10480-TGB-PTM ECF No. 44 filed 06/26/20    PageID.263   Page 10 of 10




                              CONCLUSION

       For these reasons, Plaintiff’s Objections are SUSTAINED IN

 PART     AND     OVERRULED         IN     PART,       and   the   Report   and

 Recommendation of March 24, 2020 (ECF No. 41) is ADOPTED IN
 PART AND MODIFIED IN PART. Defendant Heather L. Haye,

 D.D.S.’s motion to dismiss (ECF No. 25) is DENIED. The motion to

 dismiss and for summary judgment filed by Defendant Bidwell (ECF No.
 34) is GRANTED IN PART AND DENIED IN PART. The motion is

 GRANTED as to Cheatham’s official-capacity claims, which will be

 dismissed, but DENIED as to Bidwell’s request for summary judgment

 in her favor on the basis of Cheatham’s failure to properly exhaust his

 administrative remedies.

    SO ORDERED.


  Dated: June 26, 2020         s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      10
